DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.
 Claim 22 claim a computer-readable storage medium, however, the specification does not positively limit the computer-readable storage medium to be statutory subject matter. Therefore, claim 22 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
An amendment to these claims adding --non-transitory-- before “computer-readable storage medium” would overcome this rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-9, 11-16, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang et al (US 20170070931 A1, hereinafter Huang).

Consider claims 1, 20, and 22, Huang discloses a method of sending cell information, and a communication device, comprising a processor (A specific structure of the setting unit 110 may be a processor, paragraph 290) and a memory  (storing a computer program (storage medium storing computer-executable instructions, paragraph 164), wherein the computer program is executed by the processor to perform the method comprising: 
sending system information of a first cell to a terminal, wherein the system information comprises at least two camping thresholds of the first cell, or one camping threshold and at least two threshold offsets of the first cell (The eNB determines cell selection and reselection parameters and broadcasts in a system message, paragraph 364;  The function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities: frequency point priority (absolute priority), a minimum receiving RSRP threshold (Q-RxLevMin), a minimum receiving RSRQ threshold (Q-QualMin), a higher priority selection threshold (threshX-High), a lower priority selection threshold (threshX-Low), a speed state factor (SpeedStateScaleFactors), an access-barred cell list (BlackCellList), an offset aiming at frequency point (q-OffsetFreq) and an offset aiming at cell (q-OffsetCell). Wherein, for parameters which do not exist in the function-dedicated cell selection and reselection parameters, the terminal still use the values of the corresponding parameters in the common cell selection and reselection parameters, paragraphs 368-369);
the at least two camping thresholds respectively correspond to terminals with different uplink resource access capabilities, and the at least two threshold offsets respectively correspond to terminals with different uplink resource access capabilities (The function 1 may be one or a combination of a plurality of following functions: a situation that the terminal supports CA (whether the terminal supports CA or not and/or frequency bands at which the terminal supports CA), a capability grade of the terminal (ue-category defined in protocol 36.306, in this embodiment, the function may be defined as that the terminal supports a certain category or the terminal supports a capability grade higher than a certain category, and may also be respectively defined according to uplink and downlink), whether the terminal supports SMALL CELL dual connectivity, a protocol version supported by the terminal (e.g., R9, R10, R11 or R12, etc.), a situation that the terminal supports MIMO (whether the terminal supports MIMO and/or the terminal supports which types of MIMO), a situation that the terminals supports COMP, whether the terminal supports 3GPP/WLAN interoperation or not, whether the terminal is a special terminal defined in a certain protocol (e.g., as defined in the protocol, Low Cost MTC UE have a series of capability limitations such as receiving bandwidth limitation, etc.), and at least one or all other terminal capability parameters representing terminal capabilities and have defined capabilities in 3GPP protocol 36.306, paragraphs 370-372); wherein the system information further comprises: 
at least two camping thresholds of a second cell or one camping threshold and at least two threshold offsets of the second cell (A communication system, as shown in FIG. 8, comprises a first base station, a second base station, a terminal UE A1 and a terminal UE B1; wherein the first base station covers and forms a CELL A1, the second base station covers and forms a CELL B1, and the CELL A1 and the CELL B1 are partially overlapped in coverage. At current, the terminal UE A1 and the terminal UE B1 are located in the overlapped coverage area. Both the first base station and the second base station may be eNBs, paragraph 361;  The function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities: frequency point priority (absolute priority), a minimum receiving RSRP threshold (Q-RxLevMin), a minimum receiving RSRQ threshold (Q-QualMin), a higher priority selection threshold (threshX-High), a lower priority selection threshold (threshX-Low), a speed state factor (SpeedStateScaleFactors), an access-barred cell list (BlackCellList), an offset aiming at frequency point (q-OffsetFreq) and an offset aiming at cell (q-OffsetCell). Wherein, for parameters which do not exist in the function-dedicated cell selection and reselection parameters, the terminal still use the values of the corresponding parameters in the common cell selection and reselection parameters, paragraphs 368-369; 
the second cell is a neighboring cell of the first cell (see Fig. 8); 
the at least two camping thresholds of the second cell respectively correspond to terminals with different uplink resource access capabilities, and the at least two threshold offsets of the second cell respectively correspond to terminals with different uplink resource access capabilities (The function 1 may be one or a combination of a plurality of following functions: a situation that the terminal supports CA (whether the terminal supports CA or not and/or frequency bands at which the terminal supports CA), a capability grade of the terminal (ue-category defined in protocol 36.306, in this embodiment, the function may be defined as that the terminal supports a certain category or the terminal supports a capability grade higher than a certain category, and may also be respectively defined according to uplink and downlink), whether the terminal supports SMALL CELL dual connectivity, a protocol version supported by the terminal (e.g., R9, R10, R11 or R12, etc.), a situation that the terminal supports MIMO (whether the terminal supports MIMO and/or the terminal supports which types of MIMO), a situation that the terminals supports COMP, whether the terminal supports 3GPP/WLAN interoperation or not, whether the terminal is a special terminal defined in a certain protocol (e.g., as defined in the protocol, Low Cost MTC UE have a series of capability limitations such as receiving bandwidth limitation, etc.), and at least one or all other terminal capability parameters representing terminal capabilities and have defined capabilities in 3GPP protocol 36.306, paragraphs 370-372).

Consider claim 2  and as applied to claim 1above, Huang discloses sending, by the first cell supporting a supplementary uplink resource technology, the system information of the first cell to the terminal (CA [i.e. carrier aggregation], dual connectivity, paragraph 371).

Consider claim 4, Huang discloses a network device (base station, paragraph 286), comprising: 
a transceiver (inherent in a base station) configured to send system information of a first cell to a terminal, wherein the system information comprises at least two camping thresholds of the first cell, or one camping threshold and at least two threshold offsets of the first cell (The eNB determines cell selection and reselection parameters and broadcasts in a system message, paragraph 364; The function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities: frequency point priority (absolute priority), a minimum receiving RSRP threshold (Q-RxLevMin), a minimum receiving RSRQ threshold (Q-QualMin), a higher priority selection threshold (threshX-High), a lower priority selection threshold (threshX-Low), a speed state factor (SpeedStateScaleFactors), an access-barred cell list (BlackCellList), an offset aiming at frequency point (q-OffsetFreq) and an offset aiming at cell (q-OffsetCell). Wherein, for parameters which do not exist in the function-dedicated cell selection and reselection parameters, the terminal still use the values of the corresponding parameters in the common cell selection and reselection parameters, paragraphs 368-369); 
the at least two camping thresholds respectively correspond to terminals with different uplink resource access capabilities, (and the at least two threshold offsets respectively correspond to terminals with different uplink resource access capabilities}(The function 1 may be one or a combination of a plurality of following functions: a situation that the terminal supports CA (whether the terminal supports CA or not and/or frequency bands at which the terminal supports CA), a capability grade of the terminal (ue-category defined in protocol 36.306, in this embodiment, the function may be defined as that the terminal supports a certain category or the terminal supports a capability grade higher than a certain category, and may also be respectively defined according to uplink and downlink), whether the terminal supports SMALL CELL dual connectivity, a protocol version supported by the terminal (e.g., R9, R10, R11 or R12, etc.), a situation that the terminal supports MIMO (whether the terminal supports MIMO and/or the terminal supports which types of MIMO), a situation that the terminals supports COMP, whether the terminal supports 3GPP/WLAN interoperation or not, whether the terminal is a special terminal defined in a certain protocol (e.g., as defined in the protocol, Low Cost MTC UE have a series of capability limitations such as receiving bandwidth limitation, etc.), and at least one or all other terminal capability parameters representing terminal capabilities and have defined capabilities in 3GPP protocol 36.306, paragraphs 370-372); wherein the system information further comprises: 
at least two camping thresholds of a second cell, or one camping threshold and at least two threshold offsets of the second cell, or one camping threshold and at least two threshold offsets of the second cell (A communication system, as shown in FIG. 8, comprises a first base station, a second base station, a terminal UE A1 and a terminal UE B1; wherein the first base station covers and forms a CELL A1, the second base station covers and forms a CELL B1, and the CELL A1 and the CELL B1 are partially overlapped in coverage. At current, the terminal UE A1 and the terminal UE B1 are located in the overlapped coverage area. Both the first base station and the second base station may be eNBs, paragraph 361;  The function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities: frequency point priority (absolute priority), a minimum receiving RSRP threshold (Q-RxLevMin), a minimum receiving RSRQ threshold (Q-QualMin), a higher priority selection threshold (threshX-High), a lower priority selection threshold (threshX-Low), a speed state factor (SpeedStateScaleFactors), an access-barred cell list (BlackCellList), an offset aiming at frequency point (q-OffsetFreq) and an offset aiming at cell (q-OffsetCell). Wherein, for parameters which do not exist in the function-dedicated cell selection and reselection parameters, the terminal still use the values of the corresponding parameters in the common cell selection and reselection parameters, paragraphs 368-369; 
the second cell is a neighboring cell of the first cell (see Fig. 8);  
the at least two camping thresholds of the second cell respectively correspond to terminals with different uplink resource access capabilities, and the at least two threshold offsets of the second cell respectively correspond to terminals with different uplink resource access capabilities (The function 1 may be one or a combination of a plurality of following functions: a situation that the terminal supports CA (whether the terminal supports CA or not and/or frequency bands at which the terminal supports CA), a capability grade of the terminal (ue-category defined in protocol 36.306, in this embodiment, the function may be defined as that the terminal supports a certain category or the terminal supports a capability grade higher than a certain category, and may also be respectively defined according to uplink and downlink), whether the terminal supports SMALL CELL dual connectivity, a protocol version supported by the terminal (e.g., R9, R10, R11 or R12, etc.), a situation that the terminal supports MIMO (whether the terminal supports MIMO and/or the terminal supports which types of MIMO), a situation that the terminals supports COMP, whether the terminal supports 3GPP/WLAN interoperation or not, whether the terminal is a special terminal defined in a certain protocol (e.g., as defined in the protocol, Low Cost MTC UE have a series of capability limitations such as receiving bandwidth limitation, etc.), and at least one or all other terminal capability parameters representing terminal capabilities and have defined capabilities in 3GPP protocol 36.306, paragraphs 370-372).

Consider claims 6 and 13, Huang discloses a cell camping method and terminal comprising a transceiver (inherent in terminal in Fig. 6 and paragraph 322), the method comprising: 
receiving system information of a first cell sent by the first cell, wherein the system information comprises at least two camping thresholds of the first cell, or one camping threshold and at least two threshold offsets of the first cell (The eNB determines cell selection and reselection parameters and broadcasts in a system message, paragraph 364;  The function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities: frequency point priority (absolute priority), a minimum receiving RSRP threshold (Q-RxLevMin), a minimum receiving RSRQ threshold (Q-QualMin), a higher priority selection threshold (threshX-High), a lower priority selection threshold (threshX-Low), a speed state factor (SpeedStateScaleFactors), an access-barred cell list (BlackCellList), an offset aiming at frequency point (q-OffsetFreq) and an offset aiming at cell (q-OffsetCell). Wherein, for parameters which do not exist in the function-dedicated cell selection and reselection parameters, the terminal still use the values of the corresponding parameters in the common cell selection and reselection parameters, paragraphs 368-369); 
the at least two camping thresholds respectively correspond to terminals with different uplink resource access capabilities, and the at least two threshold offsets respectively correspond to terminals with different uplink resource access capabilities (ue-category defined in protocol 36.306, in this embodiment, the function may be defined as that the terminal supports a certain category or the terminal supports a capability grade higher than a certain category, and may also be respectively defined according to uplink and downlink), whether the terminal supports SMALL CELL dual connectivity, a protocol version supported by the terminal (e.g., R9, R10, R11 or R12, etc.), a situation that the terminal supports MIMO (whether the terminal supports MIMO and/or the terminal supports which types of MIMO), a situation that the terminals supports COMP, whether the terminal supports 3GPP/WLAN interoperation or not, whether the terminal is a special terminal defined in a certain protocol (e.g., as defined in the protocol, Low Cost MTC UE have a series of capability limitations such as receiving bandwidth limitation, etc.), and at least one or all other terminal capability parameters representing terminal capabilities and have defined capabilities in 3GPP protocol 36.306, paragraphs 370-372); wherein the system information further comprises: 
at least two camping thresholds of a second cell, or one camping threshold and at least two threshold offsets of the second cell (A communication system, as shown in FIG. 8, comprises a first base station, a second base station, a terminal UE A1 and a terminal UE B1; wherein the first base station covers and forms a CELL A1, the second base station covers and forms a CELL B1, and the CELL A1 and the CELL B1 are partially overlapped in coverage. At current, the terminal UE A1 and the terminal UE B1 are located in the overlapped coverage area. Both the first base station and the second base station may be eNBs, paragraph 361;  The function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities: frequency point priority (absolute priority), a minimum receiving RSRP threshold (Q-RxLevMin), a minimum receiving RSRQ threshold (Q-QualMin), a higher priority selection threshold (threshX-High), a lower priority selection threshold (threshX-Low), a speed state factor (SpeedStateScaleFactors), an access-barred cell list (BlackCellList), an offset aiming at frequency point (q-OffsetFreq) and an offset aiming at cell (q-OffsetCell). Wherein, for parameters which do not exist in the function-dedicated cell selection and reselection parameters, the terminal still use the values of the corresponding parameters in the common cell selection and reselection parameters, paragraphs 368-369; 
the second cell is a neighboring cell of the first cell (see Fig. 8); 
the at least two camping thresholds of the second cell respectively correspond to terminals with different uplink resource access capabilities, and the at least two threshold offsets of the second cell respectively correspond to terminals with different uplink resource access capabilities (The function 1 may be one or a combination of a plurality of following functions: a situation that the terminal supports CA (whether the terminal supports CA or not and/or frequency bands at which the terminal supports CA), a capability grade of the terminal (ue-category defined in protocol 36.306, in this embodiment, the function may be defined as that the terminal supports a certain category or the terminal supports a capability grade higher than a certain category, and may also be respectively defined according to uplink and downlink), whether the terminal supports SMALL CELL dual connectivity, a protocol version supported by the terminal (e.g., R9, R10, R11 or R12, etc.), a situation that the terminal supports MIMO (whether the terminal supports MIMO and/or the terminal supports which types of MIMO), a situation that the terminals supports COMP, whether the terminal supports 3GPP/WLAN interoperation or not, whether the terminal is a special terminal defined in a certain protocol (e.g., as defined in the protocol, Low Cost MTC UE have a series of capability limitations such as receiving bandwidth limitation, etc.), and at least one or all other terminal capability parameters representing terminal capabilities and have defined capabilities in 3GPP protocol 36.306, paragraphs 370-372).


Consider claims 7  and 14, and as applied to claims 6 and 13 respectively above, Huang discloses wherein the receiving the system information of the first cell sent by the first cell comprises: receiving the system information sent by the first cell supporting an uplink supplementary resource technology (CA [i.e. carrier aggregation], dual connectivity, paragraph 371).

Consider claims 8 and 15, and as applied to claims 6 and 13 respectively above, Huang discloses further comprising:
selecting, based on the uplink resource access capability of the terminal, the camping threshold corresponding to the uplink resource access capability of the terminal from the at least two camping thresholds (the terminal receives the at least two sets of cell selection and reselection parameters from the base station, and the terminal selects one set of cell selection and reselection parameters suitable for itself according to a communication parameter representing communication capability thereof to perform cell reselection, in order to determine whether to reside in a current cell or to switch to another cell, paragraph 252); 
accessing and camping on the first cell, based on an uplink resource corresponding to the camping threshold (in order to determine whether to reside in a current cell or to switch to another cell, paragraph 252).

Consider claims 9 and 16, and as applied to claims 6 and 13 respectively above, Huang discloses:
calculating at least two camping threshold values respectively based on the one camping threshold and the at least two threshold offsets (a terminal 320, configured to receive the at least two sets of cell selection and reselection parameters, and select one set of cell selection and reselection parameters, which matches with a first terminal capability parameter, from the at least two sets of cell selection and reselection parameters as first cell selection and reselection parameters, paragraph 349); 
selecting, based on the uplink resource access capability of the terminal, the camping threshold corresponding to the uplink resource access capability of the terminal from the at least two calculated camping threshold values (The terminal receives the plurality of different sets of cell selection and reselection parameters from the same base station, and then selects cell selection and reselection parameters which can fully exert the communication capability of the terminal according to the terminal capability parameter of the terminal, to trigger and/or perform the cell reselection, paragraph 352); and 
accessing and camping on the first cell, based on an uplink resource corresponding to the camping threshold corresponding to the uplink resource access capability of the terminal (After the terminal 320 triggers and performs the cell reselection according to the cell selection and reselection parameters, the terminal 320 can determine whether to continuously reside in the CELL 1 or not, paragraph 352).


Consider claims 11 and 18, and as applied to claims 1 and 13 respectively above, Huang discloses wherein in the case that the terminal performs a cell reselection, the method further comprises: 
determining whether the second cell is to serve as a candidate cell for the cell reselection of the terminal, based on the uplink resource access capability of the terminal and the at least two camping thresholds of the second cell (the system message carries cell selection and reselection parameters customized for the function 1, paragraph 365; After the terminal receives the system message from the CELL A1, the terminal judges whether the terminal has special cell selection and reselection parameters corresponding to the function of the terminal itself or not, if yes, the terminal uses the special cell selection and reselection parameters corresponding to the function of the terminal, Fig. 8 and paragraph 366); 
selecting the camping threshold corresponding to the uplink resource access capability of the terminal from the at least two camping thresholds of the second cell, in case of determining that the second cell is to serve as the candidate cell for the cell reselection of the terminal (Since the UE A1 supports the function 1, the UE A1 adopts "UE-dedicated frequency priority applicable to function 1" (since other cell selection and reselection parameters are not configured with special values for function 1, the common cell selection and reselection parameters not related to UE capability are still used), considers that the frequency point at which the CELL A1 is located has a higher priority, and continuously resides in the CELL A1, paragraph 367); and 
accessing the second cell, based on an uplink resource corresponding to the camping threshold (continuously resides in the CELL A1, paragraph 367).

Consider claim 12 and 19, and as applied to claims 1 and 13 respectively above, Huang discloses wherein in the case that the terminal performs a cell reselection, the method further comprises: 
calculating at least two camping threshold values of the second cell respectively, based on the one camping threshold and the at least two threshold offsets of the second cell (a terminal 320, configured to receive the at least two sets of cell selection and reselection parameters, and select one set of cell selection and reselection parameters, which matches with a first terminal capability parameter, from the at least two sets of cell selection and reselection parameters as first cell selection and reselection parameters, paragraph 349); 
determining whether the second cell is to serve as a candidate cell for the cell  reselection of the terminal, based on the uplink resource access capability of the terminal and the at least two calculated camping threshold values of the second cell (the system message carries cell selection and reselection parameters customized for the function 1, paragraph 365; After the terminal receives the system message from the CELL A1, the terminal judges whether the terminal has special cell selection and reselection parameters corresponding to the function of the terminal itself or not, if yes, the terminal uses the special cell selection and reselection parameters corresponding to the function of the terminal, Fig. 8 and paragraph 366);
selecting the camping threshold corresponding to the uplink resource access capability of the terminal from the at least two camping threshold values of the second cell, in case of determining that the second cell is to serve as the candidate cell for the cell reselection of the terminal (Since the UE A1 supports the function 1, the UE A1 adopts "UE-dedicated frequency priority applicable to function 1" (since other cell selection and reselection parameters are not configured with special values for function 1, the common cell selection and reselection parameters not related to UE capability are still used), considers that the frequency point at which the CELL A1 is located has a higher priority, and continuously resides in the CELL A1, paragraph 367); and 
accessing the second cell, based on an uplink resource corresponding to the camping threshold (continuously resides in the CELL A1, paragraph 367).

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that “[t]he function-dedicated cell selection and reselection parameters can be respectively configured to be at least one or all following parameters aiming at least one or all carrier frequencies and/or at least one or all cells and aiming at different UE capabilities” as disclosed in paragraph 368 in Huang is to be interpreted as 
that each cell has or is configured with its own function-dedicated cell selection and reselection parameters and not with function-dedicated cell selection and reselection parameters of neighboring cells (p. 12).
The Examiner has a different interpretation. Huang clearly discloses that cell selection and reselection parameters can be configured aiming all cells. It would not be very useful to a UE trying to handover to a neighboring cell, to receive cell selection and reselection parameters of the serving cell only.
Applicant further argues that 3GPP 36.306 does not disclose the “uplink resource access capability” (p. 13). The Examiner respectfully disagrees because 3GPP 36.306  defines the E-UTRA UE Radio Access Capability Parameters as indicated by its title: “User Equipment (UE) radio access capabilities”.
Applicant also argues that the system architecture in Huang is based on LTE and that “uplink resource access capability” is introduced in 5G NR (p.13). The Examiner agrees that the system architecture in Huang is based on LTE, however there no mention of 5G in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642